INTERNATIONAL SPORTS CARS AUTO REPAIR DIVISION, INC., Appellant,
v.
SAINT-GOBAIN ABRASIVES, INC., a foreign corporation, Appellee.
No. 4D10-2065.
District Court of Appeal of Florida, Fourth District.
June 8, 2011.
Timothy M. Hartley of Hartley Law Offices, PLC, Fort Lauderdale, for appellant.
Tracy T. Segal and James M. McCann of Akerman Senterfitt, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Jarmco, Inc. v. Polygard, Inc., 668 So. 2d 300 (Fla. 4th DCA 1996).
WARNER, POLEN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.